

United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Performance Share Award Grant Agreement


United States Steel Corporation, a Delaware Corporation (herein called the
“Corporation”), grants to the employee of the employing company identified below
(the “Participant”) a Performance Share Award representing the right to receive
a specified number of shares of the common stock of the Corporation (“Shares”)
set forth below, which right, if payable, shall be paid in Shares:




Name of Participant:         PARTICIPANT NAME
                
Name of Employing Company    (the company recognized by the Corporation    
on Date Hereof:             as employing the Participant)
                
Target Number of Shares
Subject to Award:             # SHARES


Maximum Number of Shares
Subject to Award:            (Two times the Number of Shares Subject to the
Award)
                
Performance Period:        January 1, 2019 through December 31, 2021    
                
Performance Goals:        (See Exhibit A, attached)
                
Date of Grant:            GRANT DATE
                


By accepting this Award in any manner and within the time period prescribed by
the Corporation, the Participant agrees that (1) this Performance Share Award is
granted under and governed by the terms and conditions of the Corporation’s 2016
Omnibus Incentive Compensation Plan, as amended from time to time (the “Plan”),
and the Terms and Conditions contained herein including the Performance Goals
set forth in Exhibit A attached hereto and the special provisions for the
Participant’s country of residence, if any, attached hereto as Exhibit B
(collectively, the “Agreement”), (2) he or she has reviewed the Plan and the
Agreement in their entirety, and (3) he or she has had an opportunity to obtain
the advice of counsel prior to accepting this Award and fully understands all
provisions of the Plan and the Agreement.


United States Steel Corporation        
            
            
By:_______________________                        
Authorized Officer
                    
Terms and Conditions


1.    Grant of Performance Share Award: The Performance Period for purposes of
determining whether the Performance Goals have been met shall be the three-year
Performance Period specified herein. The Performance Goals for purposes of
determining whether, and the extent to which, the Performance Share Award is
earned and payable are set forth in Exhibit A to this Agreement. Subject to the
provisions of this Agreement, the Performance Share Award shall become payable,
if vested, following the Committee’s determination and certification after the
end of the Performance Period, as to whether and the extent to which the
Performance Goals have been achieved; provided that the Committee retains no
discretion to reduce or increase Performance Share Awards that become payable as
a result of performance measured against the Performance Goals.


2.    Payment of Award: If and to the extent the Performance Share Award is
vested, earned and payable, the Corporation shall cause a stock certificate to
be issued in the Participant’s name, for no cash consideration, for the number
of shares of common stock of the Corporation determined by the Committee to be
payable pursuant to paragraph 1 hereof. Payment shall be made following the end
of the Performance Period and certification by the Committee, and in no event
more than two and one-half months following the end of the calendar year in
which the Performance Period ends, except as otherwise provided in Section 11.
No dividends or dividend equivalents shall be payable with respect to the
Performance Share Award before the Performance Goal has been achieved and the
Performance Share Award has been determined to be earned.


3.    Transferability: The Participant shall not sell, transfer, assign, pledge
or otherwise encumber or dispose of any portion of the Performance Share Award
and the right to receive Shares, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the Shares prior to the payment, if at all, of
a stock certificate in the name of the Participant shall have no effect,
regardless of whether voluntary, involuntary, by operation of law or otherwise.


4.    Change in Control: Notwithstanding anything to the contrary stated herein,
in the case of a Change in Control of the Corporation, (a) the Performance
Period shall automatically end on the business day immediately preceding the
closing date of the Change in Control, (b) the actual performance for the
abbreviated Performance Period as calculated below shall be measured against the
established Performance Goals, the performance criteria shall be deemed
satisfied only to the extent the actual performance was achieved (the “Achieved
Performance Share Award”), and the balance of the Performance Share Award, if
any, shall be forfeited, and (c) the Achieved Performance Share Award shall
remain subject to forfeiture until the third anniversary of the Date of Grant of
this Performance Share Award if the Participant’s employment is terminated after
the Change in Control but before the third anniversary of the Date of Grant;
provided, however, notwithstanding Section 5, (i) if the Participant’s
employment is terminated by the Corporation other than for Cause or is
terminated voluntarily by the Participant


TSR Performance Award - February 2019



--------------------------------------------------------------------------------




for Good Reason in the case of participants designated as executive management
at the time of the Change in Control (“Executive Management”), within 24 months
following a Change in Control, then, except as otherwise determined by the
Corporation if the Participant is not Executive Management, the Achieved
Performance Share Award shall not be forfeited upon such Termination; rather,
the Achieved Performance Share Award shall vest immediately upon the
termination, (ii) if the Participant’s employment is terminated by reason of
death, due to the Participant becoming Disabled, or following attainment of
Normal Retirement Age, then the Achieved Performance Share Award shall not be
forfeited upon such Termination; rather, the Achieved Performance Share Award
shall vest immediately upon such Termination; and (iii) if the Participant’s
employment is terminated following attainment of Early Retirement Age, then a
prorated portion of the Achieved Performance Share Award will vest, based upon
the number of complete months worked during the original Performance Period in
relation to the number of whole months in the original Performance Period and
the remainder shall be forfeited. The Corporation’s actual performance for the
abbreviated Performance Period shall be calculated as follows: completed
measurement periods shall be measured against the established Performance Goals
and the performance criteria shall be deemed satisfied only to the extent the
actual performance was achieved; and incomplete measurement periods shall be
deemed achieved at the established target Performance Goal.


5.    Vesting: To vest in this Performance Share Award, the Participant must
continue as an active employee of an Employing Company during the Performance
Period and through the date on which the Committee certifies whether the
Performance Goal relating to the Performance Period has been achieved, subject
to the following:


(a)
In the event of a Termination of the Participant’s employment due to death or
becoming Disabled, the Performance Share Award will become vested in accordance
with the following Schedule:



Termination
Vested Percentage
During First Year of Performance Period
0%
During Second Year of Performance Period
50%
During Third Year of Performance Period
100%



(b)
The Performance Share Award will immediately vest upon the Participant’s
attainment of Normal Retirement Age.

(c)
The Performance Share Award will vest based upon the number of complete months
worked by the Participant during the Performance Period, in the event of a
Participant’s termination of employment during the Performance Period on or
after attainment of Early Retirement Age or under circumstances which would
qualify the Participant for benefits under a severance plan of the Corporation.

(d)
The Performance Share Award will be forfeited automatically upon any other
Termination of employment (including but not limited to any voluntary
termination by the Participant or any Termination by the Corporation or the
Employing Company for Cause or without Cause) prior to the date on which the
Committee certifies whether the Performance Goal relating to the Performance
Period has been achieved, such forfeiture being without consideration or without
further action required of the Corporation or Employing Company.



6.    Termination of Employment: Notwithstanding any other terms or conditions
of the Plan or this Agreement to the contrary, in the event of the Participant’s
Termination of employment, regardless of the reason for such Termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any, the Participant’s rights under this Agreement will
terminate effective as of the date that the Participant is no longer actively
employed by an Employing Company and will not be extended by any notice period.
For purposes of the Performance Share Award, active employment does not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Performance Share Award.


7.    Adjustments and Recoupment: The Target and Maximum number of Shares are
subject to adjustment as provided in Section 8 of the Plan. The Participant
shall be notified of such adjustment and such adjustment shall be binding upon
the Corporation and the Participant. Consistent with Section 8 of this
Agreement, this Award shall be administered in accordance with, and is subject
to, any recoupment policies and provisions prescribed by the Plan at the time of
such Award; notwithstanding the foregoing, this Award shall be subject to all
recoupment provisions required by law from time to time. In its sole discretion,
the Committee shall have the authority to amend, waive or apply the terms of any
recoupment policies or provisions not required by law, in whole or in part, to
the extent necessary or advisable to comply with applicable local laws, as
determined by the Committee.


8.    Interpretation and Amendments: This Award and the issuance, vesting and
delivery of Shares are subject to, and shall be administered in accordance with,
the provisions of the Plan. No amendment of this Agreement or the Plan may,
without the consent of the Participant, affect the rights of the Participant
under this Award in a materially adverse manner. For purposes of the foregoing
sentence, an amendment that affects the tax treatment of the Performance Share
Award or that is necessary to comply with securities or other laws applicable to
the issuance of Shares shall not be considered as affecting the Participant’s
rights in a materially adverse manner. In the event of a conflict between the
Plan and this Agreement, unless this Agreement specifies otherwise, the Plan
shall control. All capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Plan.


9.    Compliance with Laws: The obligations of the Corporation and the rights of
the Participant are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable laws, whether U.S. origin or
otherwise. No Shares will be issued or delivered to the Participant under the
Plan unless and until there has been compliance with such applicable laws.


10.    Acceptance of Award: The Award shall not be payable unless it is accepted
by the Participant and notice of such acceptance is received by the Corporation.


11.    Taxes/Section 409A: The Participant acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
Performance Share Award, including the grant, vesting, or settlement of the
Performance Share Award or the subsequent sale of Shares (“Tax-Related


-2-



--------------------------------------------------------------------------------




Items”) is and remains his or her responsibility and may exceed the amount
withheld by the Corporation or the Employing Company. Furthermore, the
Participant acknowledges that the Corporation and/or the Employing Company (a)
make no representations or undertakings regarding the treatment of any
Tax-Related Items; and (b) do not commit to and are under no obligation to
structure the terms of the grant of the Performance Share Award or any aspect of
the Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items or to achieve any particular tax result.
Further, if the Participant has become subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Participant acknowledges that the Corporation and/or the Employing
Company (or former Employing Company, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items of the Corporation and/or the Employing Company.
In this regard, the Participant shall pay any Tax-Related Items directly to the
Corporation or the Employing Company in cash upon request. In addition, the
Participant authorizes the Corporation and/or the Employing Company, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods: (1) withholding from Participant’s wages or other cash compensation
paid to Participant by the Corporation and/or the Employing Company; (2)
withholding from proceeds of the sale of Shares issued upon payment of the
Performance Share Award either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization) through such means as the Corporation may determine in its sole
discretion (whether through a broker or otherwise); or (3) withholding in Shares
to be issued upon payment of the Performance Share Award. If the Corporation
gives the Participant the power to choose the withholding method, and the
Participant does not make a choice, then the Corporation will at its discretion
withhold in Shares as stated in alternative (3) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Participant will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in Shares issuable upon vesting
of the Performance Share Award, for tax purposes, the Participant is deemed to
have been issued the full number of Shares subject to the Performance Share
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items. Finally, the Participant shall pay to
the Corporation or the Employing Company any amount of Tax-Related Items due as
a result of any aspect of the Participant’s participation in the Plan. The
Participant understands that no Shares or proceeds from the sale of Shares shall
be delivered to Participant, notwithstanding the vesting of the Performance
Share Award, unless and until the Participant shall have satisfied any
obligation for Tax-Related Items with respect thereto.


Notwithstanding anything in this Section 11 to the contrary, if the Performance
Share Award is considered nonqualified deferred compensation, the fair market
value of the shares withheld together with the amount of cash withheld may not
exceed the liability for Tax-Related Items.


It is the intent that the vesting or the payments of this Performance Share
Award shall either qualify for exemption from or comply with the requirements of
Section 409A of the Code (“Section 409A”), and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of the
Performance Share Award provided under this Agreement will be exempt from
Section 409A and makes no undertaking to preclude Section 409A from applying to
the vesting or settlement of Performance Share Awards provided under this
Agreement. In the event that any payment to a U.S. taxpayer or Participant
otherwise subject to U.S. taxation, with respect to a Performance Share Award is
considered to be based upon separation from service, and not compensation the
Participant could receive without separating from service, then such amounts may
not be paid until the first business day of the seventh month following the date
of the Participant’s termination if the Participant is a “specified employee”
under Section 409A of the Code upon his separation from service.


12.    Nature of the Award: Nothing herein shall be construed as giving
Participant any right to be retained in the employ of an Employing Company or
affect any right that the Employing Company may have to terminate the employment
of such Participant. Further, by accepting this Performance Share Award, the
Participant acknowledges that:


(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

(b)
the grant of the Performance Share Award is voluntary and occasional and does
not create any contractual or other right to receive future Performance Awards,
or benefits in lieu of Performance Awards, even if Performance Awards have been
granted in the past;

(c)
all decisions with respect to future Performance Award grants, if any, will be
at the sole discretion of the Committee;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the Performance Share Award and the Shares subject to the Performance Share
Award are extraordinary items which do not constitute compensation of any kind
for services of any kind rendered to the Corporation or to the Employing
Company, and which are outside the scope of the Participant’s employment
contract, if any;

(f)
the Performance Share Award and the Shares subject to the Performance Share
Award are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, dismissal, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Corporation
or the Employing Company or any Subsidiary or affiliate of the Corporation;

(g)
the Performance Share Award and the Shares subject to the Performance Share
Award are not intended to replace any pension rights or compensation;

(h)
the grant of the Performance Share Award will not be interpreted to form an
employment contract or relationship with the Corporation, the Employing Company
or any Subsidiary or affiliate of the Corporation;

(i)
the future value of the Shares underlying the Performance Share Award is
unknown, indeterminable and cannot be predicted with certainty;

(j)
no claim or entitlement to compensation or damages arises from forfeiture of the
Performance Share Award resulting from termination of the Participant’s
employment by the Corporation or the Employing Company (for any reason whether
or not in breach of applicable labor laws or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the
Performance Share Award to which the



-3-



--------------------------------------------------------------------------------




Participant is not otherwise entitled, the Participant irrevocably agrees never
to institute any claim against the Corporation or the Employing Company, waives
his or her ability, if any, to bring any such claim, and releases the
Corporation and the Employing Company from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claim;
(k)
it is the Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Performance Share Award;

(l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Participant’s participation in the Plan or the
Participant’s acquisition or sale of the Shares underlying the Performance Share
Award;

(m)
the Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

(n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the Performance Share Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Award or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Corporation; and

(o)
the following provisions apply only if the Participant is providing services
outside the United States:

(i)
the Performance Share Award and Shares underlying the Performance Share Award
are not part of normal or expected compensation for any purpose; and

(ii)
the Participant acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Performance Share Award or 8of any amounts due to the Participant
pursuant to the settlement of the Performance Share Award or the subsequent sale
of any Shares acquired upon settlement.



13.    Data Privacy:


(a)    The Participant hereby explicitly, unambiguously and voluntarily consents
to the collection, use, disclosure and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other
Performance Share Award materials (“Data”) by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering, and managing his or her participation in the Plan.


(b)    The Participant understands that any Employing Company and the
Corporation may collect, maintain, process and disclose certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all equity awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the exclusive purpose of implementing,
administering, and managing the Plan.


(c)    The Participant acknowledges that Data will be transferred to any broker
as designated by the Corporation and/or one or more stock plan service
provider(s) selected by the Corporation, which may assist the Corporation with
the implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation and
any other possible recipients that may assist the Corporation (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired upon vesting of the Performance Share Awards.


(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these Performance Share Awards, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
the Participant understands that he or she is providing these consents on a
purely voluntary basis. If the Participant does not consent or if he or she
later seeks to revoke his or her consent, his or her engagement as a service
provider with any Employing Company and the Corporation will not be adversely
affected; the only consequence of refusing or withdrawing his or her consent is
that the Corporation will not be able to grant him or her Performance Share
Awards under the Plan or administer or maintain Performance Share Awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan (including the
right to retain these Performance Share Awards). The Participant understands
that he or she may contact his or her local human resources representative for
more information on the consequences of his or her refusal to consent or
withdrawal of consent.


14.    Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Corporation intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Corporation. The Participant
consents to the electronic delivery of the Plan documents and the Agreement. The
Participant acknowledges that he or she may receive from the Corporation a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Corporation by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if


-4-



--------------------------------------------------------------------------------




the attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Corporation or any
designated third-party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Corporation of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents.


15.    Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


16.    Language: If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


17.    Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.


18.    Exhibit B: Notwithstanding any provisions in this Agreement, the
Performance Share Award shall be subject to any special terms and conditions set
forth in Exhibit B to this Agreement for the Participant’s country. Moreover, if
the Participant relocates to one of the countries included in Exhibit B, the
special terms and conditions for such country will apply to the Participant, to
the extent the Corporation determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.


19.    Insider Trading Restrictions/Market Abuse Laws: The Participant
acknowledges that, depending on the Participant's country of residence, the
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Participant's ability to acquire or sell Shares or
rights to Shares (e.g., Performance Share Awards) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Corporation (as defined by any applicable laws in the Participant's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy maintained by the Corporation. The Participant acknowledges that
it is the Participant's responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.


20.    Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Performance Share Award and on any Shares acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


21.    Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.


22.    Waiver: The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.


23.    Definitions: In addition to the capitalized terms defined in the Plan,
the following terms as used herein shall have the following meanings when used
with initial capital letters:


(a)
“Early Retirement Age” shall mean the Participant’s (1) attainment of age 55 and
completion of ten (10) years of service with the Corporation or an Employing
Company, or (2) completion of thirty (30) years of service with the Corporation
or an Employing Company.

(b)
“Normal Retirement Age” shall mean, with respect only to a Participant who is a
U.S. employee and is not a participant in the United States Steel Corporation
Supplemental Pension Program, the later of (1) six (6) months following the Date
of Grant, or (2) the earlier of (i) attainment of age 65, or (ii) attainment or
age 60 and completion of five (5) years of service with the Corporation or an
Employing Company.

(c)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Participant is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).





    

EXHIBIT A


Performance Goals for the Performance Period






-5-



--------------------------------------------------------------------------------




 
 
 
Threshold
Target
Maximum
Performance Goal
U. S. Steel’s TSR Performance Relative to Peer Group Companies
 
 
 
 
Payment Levels
% of Target
Number of Shares Subject to Award


0%


50%


100%


200%



Payout Calculation. Payout shall be based upon the Corporation’s TSR compared to
the TSR for the companies in the Peer Group using the PERCENTILE function in
Microsoft Excel to determine the TSR value at the threshold, target, and maximum
award levels.
(a)
The payout shall be determined as follows: 20% of the Award based on the Annual
TSR for each separate one-year measurement period in the three-year Performance
Period and 40% of the Award based on the Annualized TSR for the measurement
period consisting of the full three-year Performance Period. All payouts shall
be made following the end of the Performance Period in accordance with Section 2
of the Agreement.

(b)
Interpolation will be used to determine the payout for the actual awards for
performance that correlates to an award between threshold and target or target
and maximum award levels.

(c)
In calculating the number of shares to be awarded, the Corporation’s TSR shall
be rounded to the nearest hundredth of a percent, rounding up if the
thousandth’s place is 5 or more and truncating if the thousandth’s place is 4 or
less. The related payout rate also shall be calculated to the nearest
hundredth’s place using the same rounding procedure. Additionally, the
calculated number of shares shall be rounded to the nearest whole share,
rounding up if the fractional share is 5 tenths or more and truncating the
fractional share if it is less than 5 tenths.

(d)
Payout of the TSR Awards shall be capped as shown in the table below based on
the Corporation’s Annualized TSR for the three-year Performance Period
(calculated without regard to the separate one-year measurement periods). The
limitations below shall not apply in the event of a Change in Control.

Negative TSR Cap
Corporation’s 3-Year
    Annualized TSR
Payout Cap
 
Target
 
Threshold
 
No Payout

Definitions.
(a)
Annual TSR = (Final Price + all dividends paid during the applicable measurement
period)/Initial Price.

(b)
Annualized TSR = ((Final Price + all dividends paid during the relevant
Performance Period)/Initial Price)^(1/3)-1.

(c)
Initial Price = the Average Measurement Period Price for the 20 business days
prior to the first business day of the applicable measurement period.

(d)
Final Price = the Average Measurement Period Price for the 20 business days
ending on the last business day of the applicable measurement period or, in the
event of a Change in Control, the closing price on the business day immediately
preceding the closing date of the Change in Control.

(e)
Average Measurement Period Price = the average of the closing stock price for
each of the 20 days during a specified 20 business day period.

(f)
Stock prices may be determined using (a) any reputable online stock‑quote
service, such as Yahoo! Finance or Bloomberg, or (b) the financial pages of The
Wall Street Journal.

Peer Group:
AK Steel Holding Corporation        Olympic Steel Inc.
Allegheny Technologies Inc.        Reliance Steel & Aluminum Co.
Carpenter Technology Corp.        Schnitzer Steel Industries, Inc.
Cleveland-Cliffs Inc.            Steel Dynamics Inc.
Commercial Metals Company        Timken Steel Corporation
Nucor Corporation            Worthington Industries Inc.


Peer Group Adjustments. At the commencement of the Performance Period, the
Committee may determine that specific guidance be considered in connection with
possible adjustments to the Peer Group, to include U. S. Steel should the
circumstances arise, involved in the calculation of the Corporation’s
comparative performance with respect to the Performance Goals during the
Performance Period. Any such determination will be in addition to, or will amend
if it conflicts with, the following guidelines, which will be used in connection
with the calculation:


-6-



--------------------------------------------------------------------------------




(a)
If a Peer Group Company becomes bankrupt, the bankrupt company will remain in
the Peer Group positioned at one level below the lowest performing non-bankrupt
Peer Group Company. In the case of multiple bankruptcies, the bankrupt companies
will be positioned below the non-bankrupt companies in chronological order by
bankruptcy date with the first to be bankrupt at the bottom.

(b)
If a Peer Group Company is acquired by another company or entity, including
through a management buy-out or going-private transaction, the acquired Peer
Group Company will be removed from the Peer Group for the Performance Period;
provided that if the acquired company became bankrupt prior to its acquisition
it shall be treated as provided in paragraph (a), above, or if it shall become
delisted according to paragraph (e), below, prior to its acquisition it shall be
treated as provided in paragraph (e).

(c)
If a Peer Group Company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group Company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of the company’s total assets during the Performance Period.

(d)
If a Peer Group Company acquires another company, the acquiring Peer Group
Company will remain in the Peer Group for the Performance Period.

(e)
If a Peer Group Company is delisted from either the New York Stock Exchange
(NYSE) or the National Association of Securities Dealers Automated Quotations
(NASDAQ) such that it is no longer listed on either exchange, such delisted Peer
Group Company will remain in the Peer Group positioned at one level below the
lowest performing listed company and above the highest ranked bankrupt Peer
Group Company. In the case of multiple delistings, the delisted companies will
be positioned below the listed and above the bankrupt companies in chronological
order by delisting date with the first to be delisted at the bottom of the
delisted companies. If a delisted company shall become bankrupt, it shall be
treated as provided in paragraph (a), above. If a delisted company shall be
later acquired, it shall be treated as a delisted company under this paragraph.
If a delisted company shall relist during the Performance Period, it shall
remain in its relative delisted position determined under this paragraph.

(f)
If the Corporation’s and/or any Peer Group Company’s stock splits, such
company’s TSR performance will be adjusted for the stock split so as not to give
an advantage or disadvantage to such company by comparison to the other
companies, using the principles set forth in Section 8 of the LTI Plan.

(g)
The adjustments described above shall be applied to each one-year measurement
period. Any such adjustment shall not affect the Peer Group for any measurement
period completed prior to the occurrence of the adjustment.



    



EXHIBIT B


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Performance Share Award Grant Agreement


TERMS AND CONDITIONS


This Exhibit B includes additional terms and conditions that govern the
Performance Share Award granted to the Participant under the Plan if he or she
works or resides in one of the countries listed below. If the Participant is a
citizen or resident of a country other than that in which the Participant is
currently working or transfers employment to another country after the
Performance Share Award is granted, the Corporation shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to the Participant. Certain capitalized terms used but not defined in
this Exhibit B have the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the laws in effect in the
applicable countries as of February 2018. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information in this Exhibit B as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that the Participant
vests in the Performance Share Award or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working or transfers employment to
another country after the Performance Share Award is granted, the information
contained herein may not be applicable.


CANADA


TERMS AND CONDITIONS




-7-



--------------------------------------------------------------------------------




Performance Share Award Payable Only in Shares. Notwithstanding any discretion
in the Plan or anything to the contrary in the Agreement, the grant of the
Performance Share Award does not provide any right for the Participant to
receive a cash payment in settlement of the Performance Share Award and the
Performance Share Award is payable in Shares only.


Securities Law Commitment on Sale of Shares. As a condition of the grant of the
Performance Share Award and the issuance of any Shares upon vesting of the
Performance Share Award, the Participant undertakes to only sell, trade or
otherwise dispose of any Shares issued to the Participant under the Plan in
accordance with applicable Canadian securities laws. Under current laws, this
means that the Participant will need to sell any Shares issued under the Plan
using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Participant will not be
permitted to sell, trade or otherwise dispose of his or her Shares through the
Corporation’s designated U.S. plan broker, Fidelity Investments, unless such
sale, trade or disposal can be executed in accordance with applicable securities
laws. As legal requirements may be subject to change, Participants are
encouraged to seek specific advice about their individual situation before
taking any action with respect to Shares issued to them under the Plan.


By accepting this Performance Share Award, the Participant expressly agrees that
he or she will consult with a personal legal advisor to address any questions
that may arise regarding compliance with this requirement. The Participant
understands and agrees that he or she will be liable for any failure to comply
with the foregoing provision.


The following provisions will apply if the Participant is a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, this Exhibit B and all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de l'accord, cette pièce B, y ainsi que de tous
documents, avis donnés et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement aux présentes.


Data Privacy. This provision supplements Section 13 of the Agreement:


The Participant hereby authorizes the Corporation and the Employing Company and
their respective representatives to discuss with and obtain all relevant
information from all personnel, professional or not, involved in the
administration and operation of the Plan. The Participant further authorizes the
Corporation and any Subsidiary or affiliate and the Committee to disclose and
discuss the Plan with their respective advisors. The Participant further
authorizes the Corporation and any Subsidiary or affiliate to record such
information and to keep such information in the Participant’s employee file.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., Shares acquired under the Plan and possibly
Performance Share Awards) on form T1135 (Foreign Income Verification Statement)
if the total cost of their foreign property exceeds C$100,000 at any time in the
year. It is Participant’s responsibility to comply with these reporting
obligations, and Participant is encouraged to consult his or own personal tax
advisor in this regard.
SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Participant permanently resides in
the Slovak Republic and, apart from being employed, carries on business
activities as an independent entrepreneur (in Slovakian, podnikatel), the
Participant will be obligated to report his or her foreign assets (including any
foreign securities such as Shares acquired under the Plan) to the National Bank
of Slovakia if the value of the foreign assets exceeds €2,000,000. These reports
must be submitted on a monthly basis by the 15th day of the respective calendar
month, as well as on a quarterly basis by the 15th day of the calendar month
following the respective calendar quarter, using notification form DEV (NBS)
1-12, which may be found at the National Bank of Slovakia's website at
www.nbs.sk.


Furthermore, if the above preconditions are met (i.e. permanent residence in the
Slovak Republic and entrepreneurial activities in addition to the employment),
the Participant will be obliged to report certain additional information under
Section 34b of Act No. 566/1992 Coll. on National Bank of Slovakia as amended.
This information is mostly of general nature and contains personal
identification data of the Participant - place and date of birth, birth
certificate number, academic degree, etc., as well as telephone and fax number
and e-mail address of the Participant, if any.


Securities Disclaimer. The grant of the Performance Share Award is exempt from
the requirement to publish a prospectus under the current securities rules
applicable in the Slovak Republic.
UNITED KINGDOM


NOTIFICATIONS


Securities Disclosure. This Agreement is not an approved prospectus for the
purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan and
the Performance Share Award are exclusively available in the UK to bona fide
employees and former employees and any other UK subsidiary of the Corporation.


Taxation. The Performance Share Award is not intended to be qualified for
purposes of taxation or National Insurance Contributions applicable in the
United Kingdom.


EUROPEAN UNION AND EUROPEAN ECONOMIC AREA


-8-



--------------------------------------------------------------------------------






For Participants who reside in the European Union or the European Economic Area,
the following provisions replace the Data Privacy provisions in Section 13 of
the Agreement.


(a)    Data Collected and Purposes of Collection.  The Participant understands
that the Corporation, acting as controller, as well as the Employing Company,
may collect, to the extent permissible under applicable law, certain personal
information about the Participant, including name, home address and telephone
number, information necessary to process the Performance Share Awards (e.g.,
mailing address for a check payment or bank account wire transfer information),
date of birth, social insurance number or other identification number, salary,
nationality, job title, employment location, any Shares or directorships held in
the Corporation (but only where needed for legal or tax compliance), any other
information necessary to process mandatory tax withholding and reporting,
details of all Performance Share Awards granted, canceled, vested, unvested or
outstanding in the Participant’s favor, and where applicable service termination
date and reason for termination  (all such personal information is referred to
as “Data”).  The Data is collected from the Participant, any Employing Company
and the Corporation, for the exclusive purpose of implementing, administering
and managing the Plan pursuant to the terms of this Agreement.  The legal basis
(that is, the legal justification) for processing the Data is to perform this
Agreement.  The Data must be provided in order for the Participant to
participate in the Plan and for the parties to this Agreement to perform their
respective obligations thereunder.  If the Participant does not provide Data, he
or she will not be able to participate in the Plan and become a party to this
Agreement.


(b)    Transfers and Retention of Data.  The Participant acknowledges and
understands that the Employing Company will transfer Data to the Corporation for
purposes of plan administration. The Employing Company and the Corporation may
also transfer the Participant’s Data to other service providers (such as
accounting firms, payroll processing firms or tax firms), as may be selected by
the Corporation in the future, to assist the Corporation with the
implementation, administration and management of this Agreement.  The
Participant understands that the recipients of the Data may be located in the
United States, a country that does not benefit from an adequacy decision issued
by the European Commission and is not listed by the Swiss supervisory authority
as a country with adequate data protection legislation.  Where a recipient is
located in a country that does not benefit from an adequacy decision or adequacy
listing, the transfer of the Data to that recipient will be made pursuant to
European Commission-approved standard contractual clauses when required by
applicable law, a copy of which may be obtained by contacting
dataprotection@sk.uss.com or complianceofficer@uss.com.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s rights and obligations under this
Agreement, and for the duration of the relevant statutes of limitations, which
may be longer than the term of this Agreement.


(c)    The Participant’s Rights in Respect of Data. The Corporation will take
steps in accordance with applicable legislation to keep Data accurate, complete
and up-to-date.  The Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified).  The Participant also has the
right to request access to his or her Data as well as additional information
about the processing of that Data.  Further, the Participant is entitled to
object to the processing of Data or have the Participant’s Data erased, under
certain circumstances.  As from May 25, 2018, and subject to conditions set
forth in applicable law, the Participant also is entitled to (i) restrict the
processing of his or her Data so that it is stored but not actively processed
(e.g., while the Corporation assesses whether the Participant is entitled to
have Data erased) and (ii) receive a copy of the Data provided pursuant to this
Agreement or generated by the Participant, in a common machine-readable format. 
To exercise his or her rights, the Participant may contact the local human
resources representative.  The Participant may also contact the relevant data
protection supervisory authority, as he or she has the right to lodge a
complaint.  The data protection officer may be contacted at
dataprotection@sk.com.




-9-

